Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on March 17, 2022, in which: 
Claims 1, 2, 6-10, 14-18, 22-26, and 30 are currently amended,
Claims 5, 13, 21, and 29 are cancelled.  
Claims 1-4, 6-12, 14-20, 22-28, and 30 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-12, 14-20, 22-28, and 30 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9-12, 14, 17-20, 22, 25-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2004/0214584 A1 (herein “Marinier”), and further in view of Pub No.: US 2012/0249372 A1 (herein “Jovicic”).

Claims 1, 9, 17, and 25
Consider claim 1, Marinier teaches a method of wireless communication by a positioning entity, comprising: 
determining an accuracy of a positioning estimate of a first non-anchor sidelink user equipment (UE), the first sidelink UE having a non-anchor UE configuration (see Marinier [0014], [0015], [0019]-[0020] note a WTRU willing to participate in cooperative positioning determines the location status, the accuracy is determined as well located or not well located, according to a degree of confidence) ; 
determining the accuracy satisfies an accuracy condition (see Marinier [0014]-[0016] note determining that the WTRU has a degree of confidence of the position is greater than or equal to a predetermined value); and 
configuring the first sidelink UE with an anchor UE configuration based on the positioning estimate satisfying the accuracy condition (see Marinier [0015]-[0017] note the WTRU is determined to be, Well-Located, Anchor, since the degree of confidence is greater than or equal to a predetermined value).
Marinier fails to teach transmitting both a positioning reference signal (PRS) and an indication of an anchor status to a second sidelink UE based on the first sidelink UE being configured with the anchor UE configuration, the second sidelink UE having an non-anchor UE configuration.  Jovicic explains a mobile device which has been determined to serve as a temporary location anchor point transmitting a first value at a predetermined location indicating the known location of the communication device and that communication device is operating as a location anchor point (see Jovicic Fig. 5, Fig. 6, [0055]-[0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marinier to include the recited teaching of Jovicic.  Such a modification would improve Marinier by improving cooperative position determining operations (see Jovicic [0004]). 
Claim(s) 9, 17, and 25 is/are rejected for at least the same reason(s) set forth in claim 1.




Claims 2, 10, 18, and 26
Consider claim 2, Marinier as modified by Jovicic teaches wherein the positioning entity is the first sidelink UE (see Marinier [0021] note WTRU 1021 representing the first WTRU), a third UE with an anchor UE configuration, or a sidelink server. 
Claim(s) 10, 18, and 26 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3, 11, 19, and 27
Consider claim 3, Marinier as modified by Jovicic teaches wherein: determining the accuracy comprises determining a confidence value of the positioning estimate (see Marinier [0015] note degree of confidence); and determining the accuracy satisfies the accuracy condition comprises determining the confidence values is greater than a confidence threshold configured at the positioning entity (see Marinier [0015] note degree of confidence is equal to or greater than a predetermined value).
Claim(s) 11, 19, and 27 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4, 12, 20, and 28
Consider claim 4, Marinier as modified by Jovicic teaches wherein the confidence value is based on at least one of a comparison of a predicted observation error variance and an expected observation error variance, a first independent sensor estimate coinciding with the positioning estimate (see Marinier [0015] note WTRU determining its own location using a GPS or other known positioning system, then determining the confidence in the determined location and comparing the confidence in the determined location to an predetermined expectation of the confidence value); the first independent sensor estimate coinciding with a second independent sensor estimate, a previous innovation from a Kalman filter, or a combination thereof.
Claim(s) 12, 20, and 28 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 6, 14, 22, and 30
Consider claim 6, Marinier as modified by Jovicic teaches further comprising indicating the anchor status with a sequence of the PRS or in a message coupled to the PRS (see Jovicic [0055], [0056] note the first value indicating the known location of the communication device and that communication device is operating as a location anchor point).
Claim(s) 14, 22, and 30 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 7-8, 15-16, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier as modified by Jovicic, and further in view of Pub No.: US 2019/0239181 A1 (herein “Gangakhedkar”).

Claims 7, 15, and 23
Consider claim 7, Marinier as modified by Jovicic fail to teach further comprising transmitting an intelligent transportation system (ITS) message when the positioning entity is an anchor device.  Gangakhedkar explains an anchor sidelink UE transmitting PRS signals to target nodes for localization in an cooperative Intelligent Transport System application (see Gangakhedkar [0149]-[0151], [0160]-[0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marinier as modified by Jovicic to include the recited teaching of Gangakhedkar.  Such a modification would improve Marinier as modified by Jovicic by improving localization of remote nodes in a communication system (see Gangakhedkar [0006]). 
Claim(s) 15 and 23 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 8, 16, and 24
Consider claim 8, Marinier as modified by Jovicic fail to teach further comprising refraining from transmitting an intelligent transportation system (ITS) message when the positioning entity is not an anchor device.  Gangakhedkar explains that anchor sidelink UEs transmit PRS signals to target nodes, non-anchor UEs, for localization in an cooperative Intelligent Transport System application (see Gangakhedkar [0149]-[0151], [0160]-[0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marinier as modified by Jovicic to include the recited teaching of Gangakhedkar.  Such a modification would improve Marinier as modified by Jovicic by improving localization of remote nodes in a communication system (see Gangakhedkar [0006]). 
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 24.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647